Parker, J.
(concurring) — I am willing to concede that the civil service commission erroneously exercised its power and jurisdiction in reinstating relator, but I am not willing to concede inferentially, as I fear the foregoing opinion may be construed as doing, that *180the civil service commission so absolutely exceeded its power and jurisdiction as to authorize the auditing committee to challenge the validity of the civil service commissioner’s order of reinstatement and allowance of compensation to relator for services actually rendered by him in pursuance of such reinstatement. The chief of police might possibly have ignored the order of the civil service commission reinstating relator and refuse to allow him to enter the service, or relator might have been excluded from the service by some other appropriate effective means, but this to my mind is a far different question from that of allowing or disallowing relator compensation for services actually rendered by him in pursuance of an order of the civil service commission purporting to qualify him for service and the actual admission of him to service by the chief of police. However, the question of the authority of the auditing committee to question the validity of the order for the reinstatement of relator made by the civil service commission being waived by relator upon this appeal, I concur in the result reached in the foregoing opinion.